— Order insofar as appealed from reversed on the law, without costs of this appeal to either party, and motion denied. Memorandum: We conclude that in the absence of statutory authority, the Court of Claims is without power to order a discovery and inspection under section 324 of the Civil Practice Act. All concur. (Appeal from part of an order permitting claimant’s attorney or representative to inspect and photograph machinery and equipment of a boat.) Present — MeCurn, P. J., Vaughan, Kimball, Piper and Wheeler, JJ. [204 Misc. 263.]